     Case 2:21-cv-00774-JTM-DMD Document 32 Filed 07/30/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


RANDY DENNING, ET AL                                           CIVIL ACTION


VERSUS                                                         NO. 21-774


BOND PHARMACY, INC. D/B/A                                      SECTION: “H”
ADVANCED INFUSION CARE,
ADVANCED INFUSION SOLUTIONS,
AND AIS HEALTHCARE


                           ORDER AND REASONS
      On July 14, 2021, this Court heard oral argument on the Motion to
Dismiss filed by Defendant Bond Pharmacy, Inc. d/b/a Advanced Infusion Care,
Advanced Infusion Solutions, and AIS Healthcare (“Defendant”). To further
address certain questions raised by the Court during oral argument, Plaintiff
Randy Denning filed a Post Hearing Brief on July 19, 2021 (Doc. 25). Now
before the Court is Defendant’s Motion to Strike Plaintiff Randy Denning’s
Post Hearing Brief (Doc. 27), wherein Defendant asserts that Plaintiff’s brief
was improperly filed after the submission date and without leave of Court.
      Although this Court acknowledges that Plaintiff’s Post Hearing Brief
was indeed improperly filed without leave of Court, the Court does not find
Plaintiff’s five-page brief so unduly prejudicial as to warrant its striking. In so
finding, the Court notes that Defendant’s Motion to Strike also contains a
rebuttal to the arguments raised in Plaintiff’s Post Hearing Brief. Thus,



                                        1
     Case 2:21-cv-00774-JTM-DMD Document 32 Filed 07/30/21 Page 2 of 2



Defendant has effectively cured any prejudice that may have occurred from
Plaintiff’s late filing. The Court therefore denies Defendant’s Motion to Strike
and will consider the relevant arguments presented in both Plaintiff’s Post
Hearing Brief and Defendant’s Motion to Strike in its review of Defendant’s
Motion to Dismiss.
                               CONCLUSION
      For the foregoing reasons, Defendant’s Motion to Strike (Doc. 27) is
DENIED.
            New Orleans, Louisiana this 30th day of July, 2021.




                                    ____________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE
